Cite as 26 I&N Dec. 609 (BIA 2015)

Interim Decision #3841

Matter of J-R-R-A-, Respondent
Decided June 11, 2015
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
If an applicant for asylum has competency issues that affect the reliability of his
testimony, the Immigration Judge should, as a safeguard, generally accept his fear of
harm as subjectively genuine based on the applicant’s perception of events.
FOR RESPONDENT: Kedron Benham, Esquire, Springdale, Arkansas
BEFORE: Board Panel: NEAL, Chairman; HOLMES and GREER, Board Members.
GREER, Board Member:

In a decision dated November 21, 2013, an Immigration Judge found the
respondent removable under section 212(a)(7)(A)(i)(I) of the Immigration
and Nationality Act, 8 U.S.C. § 1182(a)(7)(A)(i)(I) (2012), and denied his
applications for asylum, withholding of removal, and protection under the
Convention Against Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment, adopted and opened for signature Dec. 10,
1984, G.A. Res. 39/46, 39 U.N. GAOR Supp. No. 51, at 197, U.N. Doc.
A/RES/39/708 (1984) (entered into force June 26, 1987; for the
United States Apr. 18, 1988). The respondent has appealed from that
decision. The appeal will be sustained in part, and the record will be
remanded for additional consideration of the respondent’s competency.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Honduras. He conceded
removability through counsel and applied for relief from removal, claiming
that he would be harmed upon his return to Honduras by a man who
murdered his brother approximately 15 years ago.
During proceedings before the Immigration Judge, the respondent had
difficulty meaningfully answering basic questions. His testimony was
confusing and disjointed. His attorney expressed concern that the
respondent has a cognitive disability that affected his ability to testify.
However, counsel did not develop the record in this regard. Although the

609

Cite as 26 I&N Dec. 609 (BIA 2015)

Interim Decision #3841

Immigration Judge observed that the respondent’s behavior and testimony
were unusual, he did not evaluate the respondent’s mental competency.

II. ANALYSIS
In this decision, we address the safeguard of accepting an asylum
applicant’s fear of harm as subjectively genuine where competency issues
affect the reliability of the applicant’s testimony.
A. Respondent’s Mental Competency
As a threshold matter, based on observations made by both the
Immigration Judge and the respondent’s counsel, we conclude that the
respondent’s competency should have been assessed. See Matter of
M-A-M-, 25 I&N Dec. 474 (BIA 2011). In particular, the record reflects
that the respondent was confused and frequently provided nonresponsive
testimony before the Immigration Judge. For example, it is not in dispute
that the respondent arrived in the United States in June 2012, but he
testified that he arrived in 2006. He also stated that 2006 was “last year”
at the time of the hearing, which occurred in 2013. In addition, the
respondent laughed inappropriately during the hearing.
Based on these indicia of incompetence, the Immigration Judge should
have taken measures to determine whether the respondent is competent to
participate in these proceedings under the guidelines we outlined in Matter
of M-A-M-, 25 I&N Dec. at 479−81. Accordingly, we will remand for the
Immigration Judge to determine whether the respondent is competent for
purposes of participating in immigration proceedings according to the
framework set forth in that decision.
B. Credibility Assessment in Mental Competency Cases
Given the facts of this case, we also find it appropriate to provide
guidance regarding credibility assessments in cases involving aliens who
are incompetent or who have serious mental health or cognitive issues that
may affect their testimony, particularly with respect to asylum and related
claims for relief from removal.
The Immigration Judge found that the respondent was not credible
based on his demeanor and the inconsistencies in his testimony, which the
Immigration Judge characterized generally as disjointed, confusing, and
“self-serving.” The Immigration Judge acknowledged counsel’s concerns
that the respondent may have cognitive difficulties, but he opined that such
problems are “not a license to give incredible testimony.” Based on his
610

Cite as 26 I&N Dec. 609 (BIA 2015)

Interim Decision #3841

finding that the respondent was not credible, the Immigration Judge denied
the respondent’s claim without any further evaluation. On appeal, the
respondent argues that the deficiencies in his testimony are the result of a
cognitive disability or mental illness and are not reflective of an attempt to
deceive the Immigration Judge.
To establish that a fear is well founded for purposes of asylum, the
applicant must have a genuine subjective fear of persecution in the country
of return and present evidence establishing an objective situation in which
that fear is reasonable. Perkovic v. INS, 33 F.3d 615, 620−21 (6th Cir.
1994) (citing INS v. Cardoza-Fonseca, 480 U.S. 421, 430−31, 440 (1987));
see also Gilaj v. Gonzales, 408 F.3d 275, 283−84 (6th Cir. 2005).
Therefore, an assessment of an asylum applicant’s claim involves both
subjective and objective components. An applicant may meet his burden of
proof through his own testimony standing alone, but only if the trier of fact
is satisfied that the testimony “is credible, is persuasive, and refers to
specific facts” sufficient to demonstrate that the applicant is a refugee.
Section 208(b)(1)(B)(ii) of the Act, 8 U.S.C. § 1158(b)(1)(B)(ii) (2012).
Generally, when determining an asylum applicant’s credibility, we are
concerned with whether an individual is presenting false information in an
attempt to bolster or fabricate an application for relief. However, in this
case, we address the complicating issue of assessing an asylum claim where
an individual has a mental health condition that may result in delusions or
an otherwise unreliable account of events, but where there may be no
deliberate fabrication involved. Cf. Slyusar v. Holder, 740 F.3d 1068
(6th Cir. 2014) (upholding an adverse credibility finding, in a case with
no competency issues, based on inconsistencies between the applicant’s
testimony and information she previously gave to the Department of
Homeland Security).
A situation could arise in which an applicant who is deemed
incompetent by the Immigration Judge sincerely believes his account of
events, although they are highly implausible to an outside observer.
Alternatively, the individual could be deemed competent for purposes of
his hearing, although he has been diagnosed with a mental illness or serious
cognitive disability and may exhibit symptoms that affect his ability to
provide testimony in a coherent, linear manner. See Matter of M-A-M-,
25 I&N Dec. at 480 (indicating that even if an alien is deemed to be
medically competent, there may be good cause for concern about the ability
to proceed without safeguards). In such circumstances, the factors that
would otherwise point to a lack of honesty in a witness―including
inconsistencies, implausibility, inaccuracy of details, inappropriate
demeanor, and nonresponsiveness―may be reflective of a mental illness or
disability, rather than an attempt to deceive the Immigration Judge.
611

Cite as 26 I&N Dec. 609 (BIA 2015)

Interim Decision #3841

See section 208(b)(1)(B)(iii) of the Act (discussing the factors to consider
in assessing credibility).
Such scenarios need to be assessed on a case-by-case basis, but where a
mental health concern may be affecting the reliability of the applicant’s
testimony, the Immigration Judge should, as a safeguard, generally accept
that the applicant believes what he has presented, even though his account
may not be believable to others or otherwise sufficient to support the claim.
The Immigration Judge should then focus on whether the applicant can
meet his burden of proof based on the objective evidence of record and
other relevant issues. 1 This safeguard will enhance the fairness of the
proceedings by foreclosing the possibility that a claim is denied solely on
testimony that is unreliable on account of the applicant’s competency issues,
rather than any deliberate fabrication. See Hachem v. Holder, 656 F.3d 430,
434 (6th Cir. 2011) (stating that the totality of the circumstances must be
considered in evaluating an applicant’s credibility); El-Moussa v. Holder,
569 F.3d 250, 256 (6th Cir. 2009).

IV. CONCLUSION
We conclude that remand is warranted for the Immigration Judge to
assess the respondent’s mental competency because of the indicia of
incompetency in the record. The parties should be afforded an opportunity
to supplement the record with evidence regarding any mental health
condition or serious cognitive disability that may affect the respondent’s
competency. If the Immigration Judge determines that competency issues
relate to the respondent’s ability to provide reliable testimony, he should
reassess his factual findings based on the guidance given in this decision.
He should then issue a new evaluation of the respondent’s claim, including
an assessment of any other relevant issues. Accordingly, the respondent’s
appeal will be sustained in part and the record will be remanded for further
proceedings.
ORDER: The appeal is sustained in part.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.
1

We recognize, of course, that many issues are involved in the adjudication of an
asylum claim and that credibility is not always the determinative issue. However, while
there are situations in which it may be appropriate for Immigration Judges to make
adverse credibility findings in cases involving incompetent respondents, the better course
in most instances would be for the Immigration Judge to accept the subjective belief of
the respondent as genuine and proceed to the other requirements for the relief sought.

612

